UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):June 23, 2014 (June 20, 2014) MYOS CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-53298 90-0772394 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS Employer Identification No.) 45 Horsehill Road, Suite 106 Cedar Knolls, New Jersey 07927 (Address of Principal Executive Offices) (973) 509-0444 (Issuer’s telephone number) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation to the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 4.01 Change in Registrant’s Certifying Accountant On June 20, 2014, MYOS Corporation (the “Company”) received a notice of resignation from Seligson & Giannattasio, LLP (“Seligson”), the Company’s independent registered public accounting firm, effective immediately. During the fiscal years ended December 31, 2013 and 2012, Seligson’s audit reports on the Company's financial statements did not contain an adverse opinion or disclaimer of opinion, nor were they qualified or modified as to uncertainty, audit scope or accounting principles. During the fiscal years ended December 31, 2013 and 2012 and the subsequent period through the date of this Current Report on Form 8-K, (i) there were no disagreements between the Company and Seligson on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedures, which disagreements, if not resolved to Seligson’s satisfaction, would have caused Seligson to make reference in connection with Seligson’s opinion to the subject matter of the disagreement; and (ii) there were no “reportable events” as the term is described in Item 304(a)(1)(v) of Regulation S-K. On June 20, 2014, the Company provided Seligson with a copy of the disclosures that the Company is making in response to Item 4.01 on this Current Report on Form 8-K, and requested that Seligson furnish it with a letter addressed to the Securities and Exchange Commission stating whether it agrees with the above statements. The letter from Seligson, dated June 23, 2014, is filed as Exhibit 16.1 to this Current Report on Form 8-K. On June 20, 2014, the Audit Committee and the Board of Directors of the Company approved the engagement ofEisnerAmper LLP (“EisnerAmper”) as the Company’s new independent registered public accounting firm, effective immediately. During the fiscal years ended December 31, 2013 and 2012 and through the date of this Current Report on Form 8-K, neither the Company nor anyone acting on its behalf consulted EisnerAmper with respect to (i) the application of accounting principles to a specified transaction, either completed or proposed, nor the type of audit opinion that might be rendered on the Company’s financial statements, and neither a written report was provided to the Company nor oral advice provided that EisnerAmper concluded was an important factor considered by the Company in reaching a decision as to any accounting, auditing or financial reporting issue; or (ii) any matter that was the subject of a disagreement or a “reportable event” as described in Items 304(a)(1)(iv) and (v), respectively, of Regulation S-K. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Letter from Seligson & Giannattasio, LLP, dated June 23, 2014 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: June 23, 2014 MYOS CORPORATION By: /s/ Joseph DosSantos Name: Joseph DosSantos Title:Chief Financial Officer 3
